DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a Final action in response to an amendment filed on 03/28/2022; the original application was filed on 07/09/2020. Accordingly, claims 1-8 and 11-19 are currently pending. Claims 1 and 11 are independent claims.
Response to Arguments
Applicants’ arguments in the instant Amendment, filed on 03/28/2022, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant’s arguments: that the prior art Kazmi et al. in view of Dhanapal does not teach “determining whether at least one secondary cell for the DC is the anchor band cell or the non-anchor band cell when the serving cell is the non-anchor band cell”.
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Kazmi et al. does disclose determining whether at least one secondary cell for the DC is the anchor band cell or the non-anchor band cell when the serving cell is the non-anchor band cell, please see Kazmi et al. paragraph 67 “Step 100 may comprise the sub-steps of the wireless terminal obtaining information about the first carrier C1. For example, the wireless terminal may obtain such information by receiving one or more messages from a network node (e.g. a serving radio access node). The messages may be transmitted using RRC signalling or other protocols. The messages may be broadcast (e.g. as part of a system information block), or dedicated to the wireless terminal (e.g. unicast or multicast). The information acquired may comprise one or more of: an indication of the carrier frequency associated with the first carrier C1 (e.g. channel number, absolute radio frequency channel number, ARFCN, E-UTRA absolute radio frequency channel number EARFCN, etc.); and an indication of an association between the first carrier and one or more other carriers, or an indication of a deployment mode of the first carrier C1. The information may further comprise an indication that the carrier C1 is configured as an anchor carrier for the wireless terminal”. 
Applicant’s arguments: that the prior art Kazmi et al. in view of Dhanapal does not teach “reporting at least one event to the serving cell to perform a handover of the UE to the secondary cell”.
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Dhanapal et al. does disclose reporting at least one event to the serving cell to perform a handover of the UE to the secondary cell, please see Dhanapal et al. Paragraph 97 and figure 8 step # 808 “At 808, the UE may take one or more actions based, at least in part, on the at least one measurement. The UE may report the measurement to the serving BS. The serving BS may use the measurements to make a handover decision. Accordingly, the UE may transmit a MR to the BS serving the UE, wherein the MR is associated with a measurement candidate in the active list. The UE may also remove the measurement candidate from the active list”.
The Examiner respectfully suggests that the claim be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record.  Should the Applicant desire an interview to further clarify the claim interpretation/rejections, please contact the Examiner at 571-270-1921 to schedule an interview.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi et al. (US 2019/0386807 A1) in view of Dhanapal et al. (US 2019/0104453 A1).

Regarding claims 1 and 11, a method for accessing a New Radio (NR) service by a user equipment (UE) in a communication network supporting multiple-Radio Access Technology (multi-RAT) dual connectivity (DC), the method comprising:
determining whether a serving cell is an anchor band cell or a non-anchor band cell, [step 100, in which the wireless terminal determines a first carrier C1. In one embodiment, the first carrier C1 is an anchor carrier, (Kazmi et al., Figure 2, Paragraphs 66- 67)], 
determining whether at least one secondary cell for the DC is the anchor band cell or the non-anchor band cell when the serving cell is the non-anchor band cell, [step 102, in which the wireless terminal determines a second carrier C2. In one embodiment, the second carrier C2 is a non-anchor carrier, (Kazmi et al., Figure 2, Paragraphs 68-69)],
and accessing the NR service by connecting with the secondary cell as a new serving cell, [In step 112, the wireless terminal uses the selected resources to transmit a message over carrier C2. As noted above, the message may comprise one or more of: a data message; a control message; and a random access message, (Kazmi et al., Figure 2, Paragraph 82)], 
Kazmi et al. fails to explicitly teach reporting at least one event to the serving cell to perform a handover of the UE to the secondary cell, 
Dhanapal et al. teaches that at 802, the UE may select measurement candidates for a potential handover based on one or more criteria. The measurement candidates may include one or more inter-frequency and/or one or more inter-RAT neighbors, (Dhanapal et al., Paragraphs 79-85), 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify You et al. by including reporting at least one event to the serving cell to perform a handover of the UE to the secondary cell, (Dhanapal et al., Paragraphs 79-85), in order to provide a common protocol that enables different wireless devices to communicate on a municipal, national, regional, and even global level, (Dhanapal et al., Paragraphs 79-85).

Regarding claims 2 and 12, the method wherein the determining whether the secondary cell is the anchor band cell or the non-anchor band cell comprises:
receiving configurations of a plurality of neighbor cells from the serving cell, [The network node 600 comprises a first module 602 configured to transmit, to the wireless terminal device, configuration information indicating that the second carrier is operated by the first network node or by a second network node that is located at the first cell site, (Kazimi et al., Paragraph 136)],
and determining at least one neighbor anchor band cell and/or at least one neighbor non- anchor band cell from the neighbor cells using the received configurations, [a network node associates an anchor carrier (C1) with at least one non-anchor carrier (C2 ) based on at least a condition that C1 and C2 are operated (or served or managed) by the same network node or by network nodes that are located in the same site (aka co-located nodes, co-sited nodes), (Kazmi et al., Paragraph 25)],
wherein the secondary cell is one of the neighbor anchor band cell, [The coverage level of the wireless terminal may be defined with respect to any cell e.g. serving cell, non-serving cell, neighbor cell, (Kazmi et mal., Paragraph 53)]. 

Regarding claims 5 and 15, the method wherein the reporting the event to the serving cell to perform the handover of the UE to the secondary cell comprises: 
performing a measurement operation on at least one factor of at least one neighbor anchor band cell to obtain a measured value of the neighbor anchor band cell, [Kazmi et al., Figure 2, Ref # 106, Paragraph 74],
preparing a measurement report comprising the measured value of only the neighbor anchor band cell, among the neighbor anchor band cell and at least one neighbor non-anchor band cell, for events A3 and/or A5, [the wireless terminal performs one or more measurements on the second carrier C2 (i.e. on radio signals of C2) in order to obtain one or more measured values for one or more radio characteristics of the second carrier. The measurements may be performed on one or more reference signals in the second carrier C2, such as narrowband reference signals (NRS), (Kazmi et al., Paragraph 75)], 
and sending the measurement report to the serving cell to perform the handover of the UE to the neighbor anchor band cell, [Kazmi et al., Figure 2, Ref # 108 and 116], 
wherein the secondary cell is one of the neighbor anchor band cell, [The coverage level of the wireless terminal may be defined with respect to any cell e.g. serving cell, non-serving cell, neighbor cell, (Kazimi et mal., Paragraph 53)]. 

Regarding claims 6 and 16, the method further comprising: receiving a handover command to handover to the neighbor anchor band cell from the serving cell when the serving cell determines the neighbor anchor band cell as the new serving cell for the UE based on the received measurement report, [the UE may determine NR BSs to consider for cell selection, access, handover, and/or measurement based on the indicated cell type, (Dhanapal et al., Paragraph 47)],
and initiating the handover to the neighbor anchor band cell, [Based, at least in part, on the comparison and other factors, such as load balancing, the BS may determine whether or not to handover the UE to a target BS, (Dhanapal et al., Paragraph 77)], 
wherein the neighbor anchor band cell supports at least one NR cell, [the wireless network may be a new radio (NR) or 5G network, (Dhanapal et al., Paragraph 31)].

Regarding claims 8 and 18, the method further comprising: checking a plurality of cells for a cell selection when the UE is in a Radio Resource Control (RRC) idle state, [The RRC connection is handled by one cell, the Primary serving cell (Pcell), served by the Primary component carrier (DL and UL PCC). It is also on the DL PCC that the UE receives NAS information, such as security parameters. In idle mode the UE listens to system information on the DL PCC. On the UL PCC PUCCH is transmitted, (Dhanapal et al., Paragraph 74)],
identifying at least one anchor band cell from the cells, [in step 100, in which the wireless terminal determines a first carrier C1, the first carrier C1 is an anchor carrier, (Kazmi et al., Paragraph 66)],
and prioritizing the anchor band cell, [certain frequencies may be part of a Normal Performance Group (NPG). The frequencies in the NPG may be prioritized for search and measurement. Examples of such prioritized frequencies include inter-frequency neighbors, (Dhanapal et al., Paragraph 99)].

Allowable Subject Matter
Claims 3, 4, 7, 13, 14 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Edan Orgad can be reached at 571-272-7884. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478